Execution Version



 

Exhibit 10.1

 

CREDIT AND SECURITY AGREEMENT

 

This CREDIT AND SECURITY AGREEMENT (as the same may from time to time be
amended, restated or otherwise modified, this “Agreement”) is made effective as
of January 3, 2017, between THE JOINT CORP., a Delaware corporation
(“Borrower”), and TOWER 7 PARTNERSHIP LLC, an Ohio limited liability company
(“Lender”).

 

WITNESSETH:

 

WHEREAS, Borrower and Lender desire to contract for the establishment of credits
in the aggregate principal amounts hereinafter set forth, to be made available
to Borrower upon the terms and subject to the conditions hereinafter set forth.

 

NOW, THEREFORE, it is mutually agreed as follows:

 

ARTICLE I. DEFINITIONS

 

As used in this Agreement, the following terms shall have the following
meanings:

 

“Account Debtor” shall mean any Person who, or any of whose property, shall at
the time in question be obligated in respect of all or any part of a Receivable
or any part thereof and includes, without limitation, co-makers, indorsers,
Guarantors, pledgors, hypothecators, mortgagors, and any other Person who
agrees, conditionally or otherwise, to make any loan to, purchase from, or
investment in, any other Account Debtor or otherwise furnish assurance against
loss on any Receivable.

 

“Affiliate” shall mean any Person, directly or indirectly, controlling,
controlled by or under common control with a Company and “control” (including
the correlative meanings, the terms “controlling”, “controlled by” and “under
common control with”) shall mean the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of a
Company, whether through the ownership of voting securities, by contract or
otherwise.

 

“Business Day” shall mean any day other than a Saturday, Sunday, federal holiday
or other day on which the New York Stock Exchange is regularly closed.

 

“Capital Distribution” shall mean a payment made, liability incurred or other
consideration given for the purchase, acquisition, redemption or retirement of
any capital stock or other equity interest of any Company or as a dividend,
return of capital or other distribution (other than any stock dividend, stock
split or other equity distribution payable only in capital stock or other equity
of the Company in question) in respect of any Company’s capital stock or other
equity interest.

 

“Change in Control” means an event or the last of a series of related events by
which:

 

1 

 



(a)       any Person directly or indirectly acquires or otherwise becomes
entitled to vote stock having 51% or more of the voting power in elections for
Directors; or

 

(b)       during any 24-month period, a majority of the members of the Board
ceases to consist of Qualifying Directors. A Director shall be considered a
“Qualifying Director” if he or she falls into any one of the following five
categories:

 

(1)       a Director at the beginning of the period (“continuing Directors”); or

 

(2)       a Director elected to office after the start of the period by the
Board with the approval of two-thirds of the incumbent continuing Directors (an
“appointed Director”); or

 

(3)       a Director elected to office after the start of the period by the
Company’s stockholders following nomination for election by the Board with the
approval of two-thirds of the incumbent continuing and appointed Directors (an
“elected Director”); or

 

(4)       a Director elected to office after the start of the period by the
Board with the approval of two-thirds of the incumbent continuing, appointed and
elected Directors; or

 

(5)       a Director elected to office after the start of the period by the
Company’s stockholders following nomination for election by the Board with the
approval of two-thirds of the incumbent continuing, appointed and elected
Directors; or

 

(c)       the Company merges or consolidates with another corporation, and
holders of outstanding shares of the Company’s common stock immediately prior to
the merger or consolidation do not own stock in the survivor of the merger or
consolidation having more than 51% of the voting power in elections for
Directors; or

 

(d)       the Company sells all or a substantial portion of the consolidated
assets of the Company and its Subsidiaries, and the Company does not own stock
in the purchaser having more than 51% of the voting power in elections for
Directors.

 

As used in this definition, a “Person” means any “person” as that term is used
in sections 13(d) and 14(d) of the Exchange Act, together with all of that
person’s “affiliates” and “associates” as those terms are defined in Rule 12b-2
under the Exchange Act.

 

“Closing Date” shall mean the effective date of this Agreement.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended, together with
the rules and regulations promulgated thereunder.

 

“Collateral” shall have the meaning ascribed thereto in Section 6.1.

 

“Company” shall mean Borrower or a Subsidiary.

 

“Companies” shall mean Borrower and all Subsidiaries.

 

“Controlled Group” shall mean a Company and each Person required to be
aggregated with a Company under Code Sections 414(b), (c), (m) or (o).

 

2 

 



“Debt” shall mean, collectively, (a) all Indebtedness incurred by Borrower to
Lender pursuant to this Agreement and includes the principal of and interest on
the Note; (b) each extension, renewal or refinancing thereof in whole or in
part; (c) the commitment and other fees and any prepayment fees payable
hereunder; (d) every other liability, now or hereafter owing to Lender or any
affiliate of Lender by Borrower, and includes, without limitation, every
liability, whether owing by only Borrower or by Borrower with one or more others
in a several, joint or joint and several capacity, whether owing absolutely or
contingently, whether created by note, overdraft, guaranty of payment or other
contract or by quasi-contract, tort, statute or other operation of law, whether
incurred directly to Lender (or any affiliate thereof) or acquired by Lender (or
any affiliate thereof) by purchase, pledge or otherwise and whether participated
to or from Lender (or any affiliate thereof) in whole or in part; and (e) all
Related Expenses.

 

“Default” shall mean an event or condition that constitutes, or with the lapse
of any applicable grace period or the giving of notice or both would constitute,
an Event of Default, and that has not been waived by Lender in writing.

 

“Default Rate” shall mean a rate per annum equal 5% in excess of the applicable
rate then in effect.

 

“Environmental Laws” shall mean all provisions of law, statutes, ordinances,
rules, regulations, permits, licenses, judgments, writs, injunctions, decrees,
and orders applicable to any Company’s operations promulgated by the government
of the United States of America or by any state or municipality thereof or by
any court, agency, instrumentality, regulatory authority or commission of any of
the foregoing concerning health, safety and protection of, or regulation of the
discharge of Hazardous Substances into, the environment.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated pursuant thereto.

 

“ERISA Event” shall mean (a) the existence of any condition or event with
respect to an ERISA Plan that presents a risk of the imposition of an excise tax
or any other liability on a Company or of the imposition of a Lien on the assets
of a Company; (b) a Controlled Group member has engaged in a non-exempt
“prohibited transaction” (as defined under ERISA Section 406 or Code Section
4975) or a breach of a fiduciary duty under ERISA that could result in liability
to a Company; (c) a Controlled Group member has applied for a waiver from the
minimum funding requirements of Code Section 412 or ERISA Section 302 or a
Controlled Group member is required to provide security under Code Section
401(a)(29) or ERISA Section 307; (d) a Reportable Event has occurred with
respect to any Pension Plan as to which notice is required to be provided to the
PBGC; (e) a Controlled Group member has withdrawn from a Multiemployer Plan in a
“complete withdrawal” or a “partial withdrawal” (as such terms are defined in
ERISA Sections 4203 and 4205, respectively); (f) a Multiemployer Plan is in or
is likely to be in reorganization under ERISA Section 4241; (g) an ERISA Plan
established or maintained by a Company (and any related trust) that is intended
to be qualified under Code Sections 401 and 501 fails to be so qualified or any
“cash or deferred arrangement” under any such ERISA Plan fails to meet the
requirements of Code Section 401(k), in any material respect; (h) the PBGC takes
any steps to terminate a Pension Plan or appoint a trustee to administer a
Pension Plan, or a Controlled Group member takes steps to terminate a Pension
Plan; (i) a Controlled Group member or an ERISA Plan fails to satisfy any
requirements of law applicable to an ERISA Plan that would reasonably be
expected to result in a material liability of a Company under Section 5.6
hereof; (j) a claim, action, suit, audit or investigation is pending or
threatened with respect to an ERISA Plan that would reasonably be expected to
result in a material liability of a Company under Section 5.6 hereof, other than
a routine claim for benefits; or (k) a Controlled Group member incurs or is
expected to incur any liability for post-retirement benefits under any Welfare
Plan, other than as required by ERISA Section 601, et. seq. or Code Section
4980B.

 

3 

 



“ERISA Plan” shall mean an “employee benefit plan” (within the meaning of ERISA
Section 3(3)) that a Controlled Group member at any time sponsors, maintains,
contributes to, has liability with respect to or has an obligation to contribute
to such plan.

 

“Event of Default” shall mean an event or condition that constitutes an event of
default as defined in Article VIII hereof.

 

“Financial Officer” shall mean any of the following officers: chief executive
officer, president or chief financial officer.

 

“Fiscal Quarter” shall mean each consecutive three month period ending on any of
the following dates: March 31, June 30, September 30 and December 31,
respectively.

 

“Fiscal Year” shall mean each consecutive twelve-month period ending on December
31.

 

“GAAP” shall mean generally accepted accounting principles as then in effect,
which shall include the official interpretations thereof by the Financial
Accounting Standards Board, applied on a basis consistent with the past
accounting practices and procedures of Borrower.

 

“Guarantor” shall mean a Person that pledges its credit or property in any
manner for the payment or other performance of the indebtedness, contract or
other obligation of another and includes (without limitation) any guarantor
(whether of payment or of collection), surety, co-maker, endorser or Person that
agrees conditionally or otherwise to make any purchase, loan or investment in
order thereby to enable another to prevent or correct a default of any kind.



“Hazardous Substance” shall mean any flammable explosives, radioactive
materials, urea formaldehyde foam insulation, polychlorinated biphenyls,
petroleum and petroleum products (including but not limited to waste petroleum),
hazardous materials, hazardous wastes, chemicals, pollutants, contaminants and
other hazardous or toxic substances.

 

“Indebtedness” shall mean, for any Company (excluding in all cases trade
payables payable in the ordinary course of business by such Company), (a) all
obligations to repay borrowed money, direct or indirect, incurred, assumed, or
guaranteed, (b) all obligations for the deferred purchase price of capital
assets, (c) all obligations under conditional sales or other title retention
agreements, (d) all synthetic leases, (e) all lease obligations that have been
or should be capitalized on the books of such Company in accordance with GAAP,
(f) all obligations of such Company with respect to asset securitization
financing programs to the extent that there is recourse against such Company or
such Company is liable (contingent or otherwise) under any such program, (g) all
obligations to advance funds to, or to purchase assets, property or services
from, any other Person in order to maintain the financial condition of such
Person, and (h) any other transaction (including forward sale or purchase
agreements) having the commercial effect of a borrowing of money entered into by
such Company to finance its operations or capital requirements.

 

4 

 



“Intellectual Property” shall mean any copyright, any copyright license, any
patent, any patent license, any trademark, any trademark license, any customer
list, any trade secret, any confidential or proprietary information, any
invention (whether or not patented or patentable), any technical information,
procedure, design, knowledge, know-how, skill, expertise, experience, process,
model, drawing, or record, and any work (whether or not copyrighted or
copyrightable).

 

“Lien” shall mean any mortgage, security interest, lien, charge, encumbrance on,
pledge or deposit of, or conditional sale or other title retention agreement
with respect to any property (real or personal) or asset.

 

“Loan Documents” shall mean this Agreement, the Note, each UCC financing
statement prepared in connection herewith and any other documents delivered
pursuant, as any of the foregoing may from time to time be amended, restated or
otherwise modified or replaced.

 

“Material Adverse Effect” shall mean a material adverse effect on (a) the
business, operations, property or financial condition of Borrower and its
Subsidiaries taken as a whole, or (b) the validity or enforceability of this
Agreement or any of the other Loan Documents or the rights and remedies of
Lender hereunder or thereunder.

 

“Minimum Interest Amount” shall mean an amount equal to $200,000.

 

“Moody’s” shall mean Moody’s Investors Service, Inc., or any successor to such
company.

 

“Multiemployer Plan” shall mean a Pension Plan that is subject to the
requirements of Subtitle E of Title IV of ERISA.

 

“Note” shall mean the Revolving Credit Note of Borrower in the form of Exhibit A
hereto, as the foregoing may from time to time be amended, restated or otherwise
modified or replaced.

 

“Obligor” shall mean (a) a Person whose credit or any of whose property is
pledged to the payment of any portion of the Debt and includes, without
limitation, any Guarantor, and (b) any signatory to a Related Writing.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation, or its successor.

 

“Pension Plan” shall mean an ERISA Plan that is a “pension plan” (within the
meaning of ERISA Section 3(2)).

 

“Person” shall mean any individual, sole proprietorship, partnership, joint
venture, unincorporated organization, corporation, limited liability company,
institution, trust, estate, government or other agency or political subdivision
thereof or any other entity.

 

“Proceeds” shall mean (a) whatever is received or receivable upon sale, lease,
license, exchange, or other disposition of any Collateral or any Proceeds,
whether directly or indirectly (b) whatever is collected on, or distributed on
account of, any Collateral or any Proceeds, whether directly or
indirectly, (c) rights arising out of any Collateral or any Proceeds, whether
directly or indirectly, (d) to the extent of the value of Collateral or any
Proceeds, claims arising out of the loss, nonconformity, interference with the
use of, infringement of rights in, defects, or damage to, the Collateral or any
Proceeds, directly or indirectly, or (e) to the extent of the value of
Collateral or any Proceeds and to the extent payable to any Person who shall
have granted Lender a security interest in such Collateral or Proceeds,
insurance by reason of the loss or nonconformity of, defects or infringement of
rights in, or damage to, any Collateral or any Proceeds, directly or indirectly.

 

5 

 



“Products” shall mean property directly or indirectly resulting from any
manufacturing, processing, assembling, or commingling of any goods.

 

“Receivable” shall mean any claim for or right to payment, however arising,
whether classified as an Account, a Deposit Account, Investment Property, a
Letter of Credit Right, a Payment Intangible, a Supporting Obligation, or
otherwise, whether contingent or fixed, whether or not evidenced by any writing
or other record, and, if so evidenced, whether evidenced by one or more
certificated securities, any Chattel Paper, one or more Instruments, any letter
of credit, or otherwise.

 

“Related Expenses” shall mean any and all out-of-pocket reasonable costs,
liabilities, and expenses (including, without limitation, losses, damages,
penalties, claims, actions, reasonable attorneys’ fees, legal expenses,
judgments, suits, and disbursements) (a) incurred by, imposed upon, or asserted
against, Lender in any attempt by Lender to (i) obtain, preserve, perfect, or
enforce any security interest evidenced by this Agreement or any Related
Writing; (ii) obtain payment, performance, and observance of any and all of the
Debt; or (iii) maintain, insure, audit, collect, preserve, repossess, and
dispose of any of the Collateral securing the Debt or any thereof, including,
without limitation, costs and expenses for appraisals, assessments, field
examinations, site visits and audits of Borrower or any such Collateral; or (b)
incidental or related to (a) above, including, without limitation, interest
thereupon at the Default Rate.

 

“Related Writing” shall mean each Loan Document and any other assignment,
mortgage, security agreement, guaranty agreement, pledge agreement,
subordination agreement, financial statement, audit report or other writing
furnished by Borrower, any Subsidiary or any Obligor, or any of their respective
officers, to Lender pursuant to or otherwise in connection with this Agreement.

 

“Reportable Event” shall mean a reportable event as that term is defined in
Title IV of ERISA, with respect to which notice is required to be provided to
the PBGC.

 

“Restricted Payments” shall mean with respect to any Company (a) any dividend or
other distribution of assets, properties, cash, rights, obligations or
securities, direct or indirect, on account of any shares of any class of capital
stock, other equity interests of such Company, or on account of any Indebtedness
other than the Debt and any Indebtedness existing as of the date hereof and
reflected on the Company’s financial statements; or (b) any amount paid in
redemption, repurchase, retirement, direct or indirect, of (i) any shares of any
class of capital stock or other equity interests; or (ii) any warrants, options
or other rights to acquire any shares of any class of capital stock or other
equity interests of such Company.

 

“Revolving Credit Commitment” shall mean the obligation hereunder of Lender,
during the Revolving Credit Commitment Period, to make Revolving Loans, up to an
aggregate principal amount outstanding at any time equal to $5,000,000.

 

6 

 



“Revolving Credit Commitment Period” shall mean the period from the Closing Date
to December __, 2019 or such earlier date on which the Revolving Credit
Commitment shall have been terminated pursuant to Article IX hereof.

 

“Revolving Credit Exposure” shall mean, at any time, the aggregate principal
amount of all Revolving Loans outstanding.

 

“Revolving Loan” shall mean a loan granted to Borrower by Lender in accordance
with Section 2.1 hereof.

 

“Securities Account” shall mean an account to which a financial asset is or may
be credited in accordance with an agreement under which the Person maintaining
the account undertakes to treat the Person for whom the account is maintained as
entitled to exercise the rights that comprise the financial asset.

 

“Securities Filings” shall mean the Company’s quarterly reports on form 10-Q and
its Annual Report on Form 10-K, as filed with the United States Securities and
Exchange Commission.

 

“Standard & Poor’s” shall mean Standard & Poor’s Ratings Group, a division of
McGraw-Hill, Inc., or any successor to such company.

 

“State” shall mean a State of the United States, the District of Columbia,
Puerto Rico, the United States Virgin Islands, or any territory or insular
possession subject to the jurisdiction of the United States.

 

“Subsidiary” of Borrower or any of its Subsidiaries shall mean (a) a corporation
more than fifty percent (50%) of the Voting Power of which is owned, directly or
indirectly, by Borrower or by one or more other subsidiaries of Borrower or by
Borrower and one or more subsidiaries of Borrower, (b) a partnership or limited
liability company of which Borrower, one or more other subsidiaries of Borrower
or Borrower and one or more subsidiaries of Borrower, directly or indirectly, is
a general partner or managing member, as the case may be, or otherwise has the
power to direct the policies, management and affairs thereof, or (c) any other
Person (other than a corporation) in which Borrower, one or more other
subsidiaries of Borrower or Borrower and one or more subsidiaries of Borrower,
directly or indirectly, has at least a majority ownership interest or the power
to direct the policies, management and affairs thereof.

 

“UCC” shall mean the Uniform Commercial Code as in effect in the State of Ohio;
provided, however, that if by reason of any mandatory provisions of law, any or
all of the attachment, perfection, or priority of Lender’s security interest in
any Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of Ohio, then, and in each such case, the term
“UCC” shall mean the Uniform Commercial Code as in effect in such other
jurisdiction for purposes of the attachment, perfection, or priority of Lender’s
security interest in such Collateral. Except as otherwise specified in this
Agreement or any other Loan Document, the UCC “as in effect” in the State of
Ohio or any other jurisdiction shall mean the UCC as in effect from time to time
in the State of Ohio or such other jurisdiction.

 

“Voting Power” shall mean, with respect to any Person, the exclusive ability to
control, through the ownership of shares of capital stock, partnership
interests, membership interests or otherwise, the election of members of the
board of directors or other similar governing body of such Person, and the
holding of a designated percentage of Voting Power of a Person means the
ownership of shares of capital stock, partnership interests, membership
interests or other interests of such Person sufficient to control exclusively
the election of that percentage of the members of the board of directors or
similar governing body of such Person.

 

7 

 



“Welfare Plan” shall mean an ERISA Plan that is a “welfare plan” within the
meaning of ERISA Section 3 (l).

 

Each term defined in the singular in this Agreement shall have the same meaning
when used in the plural and each term defined in the plural in this Agreement
shall have the same meaning when used in the singular. Except as otherwise
defined in this Agreement, or unless the context otherwise requires, each term
that is used in this Agreement and that is defined in Article 9 of the UCC shall
have, for purposes of this Agreement and the other Related Writings, the meaning
ascribed to that term in such Article. Except as otherwise defined in this
Agreement, or unless the context otherwise requires, each accounting term that
is used in this Agreement and that is defined by GAAP shall have, for purposes
of this Agreement and the other Related Writings, the meaning ascribed to that
term by GAAP.

 

ARTICLE II. AMOUNT AND TERMS OF CREDIT

 

SECTION 2.1. AMOUNT AND NATURE OF CREDIT. Subject to the terms and conditions of
this Agreement, Lender shall make Revolving Loans to Borrower at the request of
Borrower, in such aggregate amount as Borrower shall request pursuant to the
Revolving Credit Commitment; provided, however, that in no event shall the
aggregate principal amount of all Revolving Loans outstanding under this
Agreement be in excess of the Revolving Credit Commitment.

 

The Revolving Loans may be made as follows:

 

Subject to the terms and conditions of this Agreement, during the Revolving
Credit Commitment Period, Lender shall make a Revolving Loan or Revolving Loans
to Borrower in such amount or amounts as Borrower may from time to time request,
but not exceeding in aggregate principal amount at any time outstanding
hereunder the Revolving Credit Commitment. Such Revolving Loans shall be made by
wire transfer of immediately available funds within two business days of
Borrower’s delivery to Lender of a request for a Revolving Loan in compliance
with this Agreement.

 

Borrower shall pay interest on the unpaid principal amount of each Revolving
Loan outstanding from time to time, from the date thereof until paid, at a rate
equal to 10% per annum; provided, however, that the minimum amount of interest
paid in the aggregate on all Revolving Loans shall be equal to the Minimum
Interest Amount (or the maximum amount thereof permitted under Ohio Revised Code
§ 1343.01). Interest on the Revolving Loans shall be payable on the last day of
each Fiscal Quarter in an amount equal to, at Borrower’s election, the greater
of either (a) part of the then due and outstanding interest or (b) $25,000;
provided, that any amount of interest due and payable on the last day of a
Fiscal Quarter that is not paid in full at such time shall be automatically
added to the outstanding principal amount of the Revolving Loans.

 

8 

 



The obligation of Borrower to repay the Revolving Loans made by Lender and to
pay interest thereon shall be evidenced by the Note. Subject to the provisions
of this Agreement, Borrower shall be entitled under this Section 2.1 to borrow
funds, repay the same in whole or in part and re-borrow hereunder at any time
and from time to time during the Revolving Credit Commitment Period. Unless
otherwise accelerated pursuant to the terms and conditions set forth herein all
principal and interest in respect of the Revolving Loans is due and payable upon
the expiration of the Revolving Credit Commitment Period.

 

SECTION 2.2. CONDITIONS TO REVOLVING LOANS. The obligation of Lender to make a
Revolving Loan is conditioned, in the case of each borrowing hereunder, upon:

 

(a)       all conditions precedent as listed in Article IV hereof shall have
been satisfied;

 

(b)       receipt by Lender of notice of loan, such notice in form and substance
reasonably satisfactory to Lender, such notice to be received two (2) Business
Days prior to the proposed date of borrowing;

 

(c)       Borrower’s request for a Revolving Loan shall be in increments of
$100,000;

 

(d)       the fact that no Default or Event of Default shall then exist or
immediately after the making of the Revolving Loan would exist; and

 

(e)       the fact that each of the representations and warranties contained in
Article VII hereof shall be true and correct in all material respects (with
regard to representations and warranties that are not otherwise qualified with a
materiality standard) with the same force and effect as if made on and as of the
date of the making of such Revolving Loan, except to the extent that any thereof
expressly relate to an earlier date.

 

Each request by Borrower for the making of a Revolving Loan shall be deemed to
be a representation and warranty by Borrower as of the date of such request as
to the facts specified in (d) and (e) above.

 

SECTION 2.3. PAYMENT ON NOTE, ETC. All payments of principal, interest and fees
shall be made to Lender in immediately available funds. Lender shall record (a)
any principal, interest or other payment, and (b) the principal amount of the
Revolving Loans and all prepayments thereof and the applicable dates with
respect thereto, by such method as Lender may generally employ; provided,
however, that failure to make any such entry shall in no way detract from
Borrower’s obligations under the Note. The aggregate unpaid amount of Revolving
Loans set forth on the records of Lender shall be rebuttably presumptive
evidence of the principal and interest owing and unpaid on the Note. Whenever
any payment to be made hereunder, including, without limitation, any payment to
be made on any Note, shall be stated to be due on a day that is not a Business
Day, such payment shall be made on the next succeeding Business Day and such
extension of time shall in each case be included in the computation of the
interest payable on the Note.

 

SECTION 2.4. PREPAYMENT. Borrower shall have the right at any time or from time
to time to prepay all or any part of the principal amount of the Note then
outstanding, as designated by Borrower, plus interest accrued on the amount so
prepaid to the date of such prepayment, without any penalty or fee; provided,
however, that upon a payment in full of the principal amount of the Note in
connection with the termination or expiration of this Agreement, the amount of
interest due shall be no less than the Minimum Interest Amount minus all amounts
of interest paid to the date of such payment in full (or the maximum amount
thereof permitted under Ohio Revised Code § 1343.01). Borrower shall give Lender
notice of prepayment of any Revolving Loan not later than 1:00 P.M. (Cleveland,
Ohio time) three (3) Business Days before the Business Day on which such
prepayment is to be made.

 

9 

 



SECTION 2.5. COMPUTATION OF INTEREST AND FEES; DEFAULT RATE. Interest on
Revolving Loans, Related Expenses and fees and charges hereunder shall be
computed on the basis of a year having three hundred sixty (360) days and
calculated for the actual number of days elapsed with the number of days elapsed
not to exceed thirty (30) days for any month. Anything herein to the contrary
notwithstanding, if an Event of Default shall occur hereunder and be continuing
and except in connection with an Event of Default under Section 8.11, after
notice from Lender, the principal of the Note and the unpaid interest thereon
shall bear interest, until paid, at the Default Rate. In no event shall the rate
of interest hereunder exceed the maximum rate allowable by law.

 

SECTION 2.6. MANDATORY PAYMENT. If the Revolving Credit Exposure at any time
exceeds the Revolving Credit Commitment, Borrower shall, as promptly as
practicable, prepay an aggregate principal amount of the Revolving Loans
sufficient to bring the aggregate outstanding principal amount of all Revolving
within the Revolving Credit Commitment.

 

ARTICLE III. [Reserved]

 

 

ARTICLE IV. CONDITIONS PRECEDENT

 

The obligation of Lender to make the first Revolving Loan is subject to Borrower
satisfying each of the following conditions:

 

SECTION 4.1. NOTE. Borrower shall have executed and delivered to Lender the
Note.

 

SECTION 4.2. OFFICER’S CERTIFICATE, RESOLUTIONS, ORGANIZATIONAL DOCUMENTS.
Borrower shall have delivered to, an officer’s certificate certifying the names
of the officers of Borrower authorized to sign the Loan Documents, together with
the true signatures of such officers and certified copies of (a) the resolutions
of the directors or managers of Borrower, evidencing approval of the execution
and delivery of the Loan Documents and the execution of other Related Writings
to which it is a party, (b) the articles of incorporation and all amendments
thereto of Borrower having been certified, not more than ten (10) days prior to
the date of this Agreement, by the Secretary of State of the jurisdiction under
which Borrower shall have been formed, and (c) the by-laws or operating
agreement of Borrower and all amendments thereto.

 

SECTION 4.3. GOOD STANDING CERTIFICATES. Borrower shall have delivered to Lender
a good standing certificate (or equivalent) for Borrower, issued on or about the
Closing Date by the Secretary of State in the state(s) where Borrower is formed
or qualified as a foreign entity.

 

10 

 



SECTION 4.4. LEGAL FEES. Borrower shall have paid to Lender on the Closing Date
all legal fees and expenses of Lender, up to $10,000, in connection with the
preparation and negotiation of the Loan Documents.

 

SECTION 4.5. SECURITY DOCUMENTS, FINANCING STATEMENTS AND LIEN SEARCHES. With
respect to the property owned or leased by Borrower and any other property
securing the Debt, Borrower shall have caused to be delivered to Lender (a) UCC
financing statements satisfactory to Lender for Borrower (the “Financing
Statements”); (b) the results of UCC lien searches for Borrower, satisfactory to
Lender; and (c) the results of federal and state tax lien and judicial lien
searches for Borrower, satisfactory to Lender.

 

SECTION 4.6. INSURANCE CERTIFICATE. Borrower shall have delivered to Lender
evidence of insurance on ACORD 27 form, and otherwise satisfactory to Lender, of
adequate personal property and liability insurance of Borrower, with Lender
listed as loss payee and additional insured.

 

SECTION 4.7. TERMINATION OF OTHER INDEBTEDNESS. Simultaneously with the closing
of this transaction, Borrower shall have (a) terminated or otherwise provided
evidence to the satisfaction of Lender that the obligations of Borrower under
any existing loan facilities have been paid and discharged, and that the related
indebtedness or other agreements have been released, and (b) all of the Liens on
any of the Collateral securing any such agreements shall have been terminated,
if any.

 

SECTION 4.8. MISCELLANEOUS. Borrower shall have provided to Lender such other
items and shall have satisfied such other conditions as may be reasonably
required by Lender.

 

ARTICLE V. COVENANTS

 

Borrower agrees that so long as the Revolving Credit Commitment remains in
effect and thereafter until all of the Debt shall have been paid in full,
Borrower shall perform and observe, and shall cause each other Company to
perform and observe, each of the following provisions:

 

SECTION 5.1. INSURANCE. Each Company shall at all times maintain insurance upon
its Inventory, Equipment and other personal and real property, and business
interruption insurance, each in such form, written by such companies, in such
amounts, for such period, and against such risks as are reasonable and customary
in each Company’s respective industry, with provisions reasonably satisfactory
to Lender for payment of all losses thereunder to Lender and such Company as
their interests may appear (loss payable and additional insured endorsement in
favor of Lender), and, if required by Lender, Borrower shall deposit
certificates evidencing such policies with Lender. Any such policies of
insurance shall provide that the insurer shall endeavor to give no fewer than
thirty (30) days prior written notice of cancellation to Lender. Any sums
received by Lender in payment of insurance losses, returns, or unearned premiums
under the policies may, at the option of Lender, be applied upon any Debt
whether or not the same is then due and payable, or may be delivered to Borrower
for the purpose of replacing, repairing, or restoring the insured property;
provided, however, that so long as no Default or Event of Default has occurred
and is continuing, and the insurable loss is less than $50,000, such Company
shall be permitted to use such insurance proceeds to repair or replace any
assets damaged or destroyed in such insurable loss. Lender is hereby authorized
to act as attorney-in-fact for Borrower in obtaining, adjusting, settling and
canceling such insurance and indorsing any drafts for losses in excess of
$50,000. In the event of failure to provide such insurance as herein provided,
Lender may, at its option, provide such insurance and Borrower shall pay to
Lender, upon demand, the cost thereof. Should Borrower fail to pay such sum to
Lender upon demand, interest shall accrue thereon at the Default Rate. Borrower
shall furnish to Lender such information about any Company’s insurance as Lender
may from time to time reasonably request, which information shall be prepared in
form and detail reasonably satisfactory to Lender and certified by a Financial
Officer of Borrower.

 

11 

 



SECTION 5.2. MONEY OBLIGATIONS. Each Company shall pay in full (a) prior in each
case to the date when penalties would attach, all taxes, assessments and
governmental charges and levies (except only those so long as and to the extent
that the same shall be contested in good faith by appropriate and timely
proceedings and for which adequate reserves have been established in accordance
with GAAP) for which it may be or become liable or to which any or all of its
properties may be or become subject; (b) all of its wage obligations to its
employees in compliance with the Fair Labor Standards Act (29 U.S.C. 206-207) or
any comparable provisions; and (c) all of its other material obligations calling
for the payment of money (except only those so long as and to the extent that
the same shall be contested in good faith and for which adequate reserves have
been established in accordance with GAAP) before such payment becomes overdue.

 

SECTION 5.3. FINANCIAL STATEMENTS. Borrower shall furnish to Lender:

 

(a)       within forty-five (45) days after the end of each Fiscal Quarter,
balance sheets and cash flow statements of Borrower as of the end of such period
and statements of income (loss) and shareholders’ equity for the Fiscal Quarter
and Fiscal Year to date periods, all prepared on a consolidated and
consolidating basis and in accordance with GAAP, other than the lack of normal
and routine year-end adjustments, and resultant adjustments from opening balance
sheet finalization and there being no footnotes, and in form and detail
reasonably satisfactory to Lender and certified by a Financial Officer of
Borrower, together with a certificate of such officer setting forth the Defaults
and Events of Default coming to such Financial Officer’s attention or, if none,
a statement to that effect;

 

(b)       within one hundred twenty (120) days after the end of each Fiscal Year
of Borrower, an annual audited report of Borrower for that year prepared on a
consolidated and consolidating basis in accordance with GAAP, and in form and
detail reasonably satisfactory to Lender and certified by an independent public
accountants reasonably satisfactory to Lender, which report shall include
balance sheets, statements of income (loss), shareholders’ equity and cash-flow
for that period; and

 

(c)       within ten (10) days of Lender’s written request, such other
information about the financial condition, properties and operations of any
Company as Lender may from time to time reasonably request, which information
shall be submitted in form and detail reasonably satisfactory to Lender and
certified by a Financial Officer of the Company or Companies in question.

 

SECTION 5.4. FINANCIAL RECORDS. Each Company shall at all times maintain true
and complete records and books of account, including, without limiting the
generality of the foregoing, appropriate reserves for possible losses and
liabilities, all in accordance with GAAP, and at all reasonable times (prior to
the occurrence and continuation of an Event of Default, only during normal
business hours and upon reasonable notice to such Company) permit Lender to
examine that Company’s books and records and to make excerpts therefrom and
transcripts thereof.

 

12 

 



SECTION 5.5. FRANCHISES. Each Company shall preserve and maintain at all times
its existence, rights and necessary franchises.

 

SECTION 5.6. ERISA COMPLIANCE. No Company shall incur any material accumulated
funding deficiency within the meaning of ERISA, or any material liability to the
PBGC, established thereunder in connection with any ERISA Plan. Borrower shall
furnish to Lender (a) as soon as possible and in any event within thirty (30)
days after any Company knows or has reason to know that any Reportable Event
with respect to any ERISA Plan has occurred, a statement of a Financial Officer
of such Company, setting forth details as to such Reportable Event and the
action that such Company proposes to take with respect thereto, together with a
copy of the notice of such Reportable Event given to the PBGC if a copy of such
notice is available to such Company, (b) promptly after the filing thereof with
the Internal Revenue Service, copies of each annual report with respect to each
ERISA Plan established or maintained by such Company for each plan year,
including (i) where required by law, a statement of assets and liabilities of
such ERISA Plan as of the end of such plan year and statements of changes in
fund balance and in financial position, or a statement of changes in net assets
available for plan benefits, for such plan year, certified by an independent
public accountant reasonably satisfactory to Lender, and (ii) an actuarial
statement of such ERISA Plan applicable to such plan year, certified by an
enrolled actuary of recognized standing reasonably acceptable to Lender, and
(c) promptly after receipt thereof, a copy of any notice such Company, or any
member of the Controlled Group, may receive from the PBGC or the Internal
Revenue Service with respect to any ERISA Plan administered by such Company;
provided, that this latter clause shall not apply to notices of general
application promulgated by the PBGC or the Internal Revenue Service. Borrower
shall promptly notify Lender of any material taxes assessed, proposed to be
assessed or which Borrower has reason to believe may be assessed against a
Company by the Internal Revenue Service with respect to any ERISA Plan. As used
in this Section “material” means the measure of a matter of significance that
shall be determined as being an amount equal to five percent (5%) of the net
worth of Borrower. As soon as practicable, and in any event within twenty (20)
days, after any Company becomes aware that an ERISA Event has occurred that
presents a risk of the imposition of a liability on a Company or of the
imposition of a Lien on the assets of a Company, such Company shall provide
Lender with notice of such ERISA Event with a certificate by a Financial Officer
of such Company setting forth the details of the event and the action such
Company or another Controlled Group member proposes to take with respect
thereto. Borrower shall, at the request of Lender, deliver or cause to be
delivered to Lender true and correct copies of any document relating to the
ERISA Plan of any Company.

 

SECTION 5.7. [RESERVED]

 

SECTION 5.8. BORROWING. No Company shall create, incur or have outstanding any
obligation for borrowed money or any Indebtedness of any kind; provided, that
this Section shall not apply to (a) the Revolving Loans or any other
Indebtedness to Lender or any affiliate of Lender; (b) any capital lease or loan
entered into by Borrower and any third party (other than Lender or an affiliate
of Lender) in connection with a capital lease or purchase of personal property,
so long as the aggregate principal amount of all such capital leases and loans
entered into during any Fiscal Year of Borrower does not exceed $100,000 at any
time outstanding; and (c) any Indebtedness created as a result of changes to
GAAP accounting guidance regarding the recognition of liabilities for operating
leases.

 

13 

 



SECTION 5.9. LIENS. No Company shall create, assume or suffer to exist any Lien
upon any of its property or assets, whether now owned or hereafter acquired;
provided that this Section shall not apply to the following:

 

(a)       Liens for taxes, assessments, fees and other governmental charges, and
for claims, the payment of which is not at the time required by Section 5.2
hereof;

 

(b)       statutory Liens of landlords and liens of carriers, warehousemen,
mechanics, repairmen and materialmen incurred in the ordinary course of business
for sums not yet due or, if due, the payment of which is not at the time
required by Section 5.2 hereof;

 

(c)       any Lien securing Indebtedness incurred to Lender or any affiliate of
Lender;

 

(d)       Liens granted in connection with Section 5.8(b);

 

(e)       Liens (other than any lien created by section 4068 of ERISA and
securing an obligation of any employer or employers which is delinquent)
incurred or deposits made in the ordinary course of business in connection with
worker’s compensation, unemployment insurance and other types of social
security, or to secure the performance of tenders, statutory obligations, surety
and appeal bonds, payment and performance bonds, return-of-money bonds and other
similar obligations (not incurred in connection with the borrowing of money or
the obtaining of advances or credits to finance the purchase price of property);

 

(f)       any attachment or judgment Lien, provided that the claims secured
thereby, together with all other claims secured by any attachment or judgment
lien, do not exceed $25,000, the execution or other enforcement of all such
claims is effectively stayed, such claims are being actively contested in good
faith by appropriate proceedings and the Companies shall have established on
their books such reserves or other appropriate provisions, if any, as shall be
required by GAAP and shall have furnished such security, if any, as shall have
been required for such proceedings;

 

(g)       easements, rights-of-way, restrictions and other Liens incurred, and
leases and subleases (including oil and gas leases and subleases), timber rights
and other similar rights granted to others in the ordinary course of business
(but not incurred or granted in connection with the borrowing of money or the
obtaining of advances or credits to finance the purchase price of property) and
not, individually or in the aggregate, materially interfering with the use
(actual or proposed) made or to be made of the properties and assets of
Borrower, or materially detracting from the value thereof; or

 

(h)       other Liens which are incidental to the conduct of the Companies’
business or the ownership of its property and assets and which were not incurred
in connection with the borrowing of money or the obtaining of advances or
credit, and which do not in the aggregate materially impair the use of such
properties and assets in the operation of the Companies’ business.

 

14 

 



No Company shall enter into any contract or agreement that would prohibit Lender
from acquiring a security interest, mortgage or other Lien on, or a collateral
assignment of, any of the property or assets of any Company except for Liens
securing Indebtedness of the type permitted by Section 5.8(d).

 

SECTION 5.10. REGULATIONS U AND X. No Company shall take any action that would
result in any non-compliance of the Revolving Loans with Regulations U and X of
the Board of Governors of the Federal Reserve System.

 

SECTION 5.11. INVESTMENTS AND LOANS. Without the prior written consent of
Lender, no Company shall (a) create, acquire or hold any Subsidiary, (b) make or
hold any investment in any stocks, bonds or securities of any kind, (c) be or
become a party to any joint venture or other partnership, (d) make or keep
outstanding any advance or loan to any Person, or (e) be or become a Guarantor
of any indebtedness other than under guarantees of the Indebtedness of the
Companies permitted pursuant to the terms of this Agreement; provided, that this
Section shall not apply to (i) any endorsement of a check or other medium of
payment for deposit or collection through normal banking channels or similar
transaction in the normal course of business; (ii) any investment in direct
obligations of the United States of America or in certificates of deposit issued
by a member bank of the Federal Reserve System; (iii) any investment in
commercial paper or securities that at the time of such investment is assigned
the highest quality rating in accordance with the rating systems employed by
either Moody’s or Standard & Poor’s; (iv) the holding of Subsidiaries listed on
Schedule 7.1 hereto; (v) any advance or loan to an officer or employee of a
Company in the ordinary course of such Company’s business, so long as all such
advances and loans from all Companies aggregate not more than the maximum
principal sum of $50,000 at any time outstanding; (vi) extensions of trade
credit in the ordinary course of business; or (vii) advances made in the
ordinary course of business to professional corporations that operate clinics
managed by the Company, for working capital and the payment of management fees
to the Company.

 

SECTION 5.12. MERGER; ACQUISITION AND SALE OF ASSETS. No Company shall (a) merge
or consolidate with any other Person, (b) sell, lease or transfer, or otherwise
dispose of all or a substantial part of its assets to any Person (except for
sales, transfers and other dispositions of obsolete or surplus Equipment,
vehicles and other assets in the ordinary course of business, Equipment and
Inventory which has been damaged and for which insurance proceeds have been
received pursuant to Section 5.1 hereof, and sales of Inventory in the ordinary
course of business), or (c) acquire substantially all of the assets or stock of
any Person.

 

SECTION 5.13. NOTICE. Borrower shall cause a Financial Officer of Borrower to
promptly notify Lender whenever any Default or Event of Default is likely to
occur hereunder or whenever any representation or warranty made in Article VII
hereof or elsewhere in this Agreement or in any Related Writing is likely to for
any reason cease in any material respect to be true and complete.

 

SECTION 5.14. ENVIRONMENTAL COMPLIANCE. Each Company shall comply in all
material respects with any and all Environmental Laws including, without
limitation, all Environmental Laws in jurisdictions in which any Company owns or
operates a facility or site, arranges for disposal or treatment of hazardous
substances, solid waste or other wastes, accepts for transport any hazardous
substances, solid waste or other wastes or holds any interest in real property
except where the failure to so comply would not reasonably be expected to have a
Material Adverse Effect. Borrower shall furnish to Lender, promptly after
receipt thereof, a copy of any written notice any Company may receive from any
governmental authority or private Person that any material litigation or
proceeding pertaining to any environmental, health or safety matter has been
filed or is threatened against such Company, any real property in which such
Company holds any interest or any past or present operation of such Company. No
Company shall allow the release or disposal of hazardous waste, solid waste or
other wastes on, under or to any real property in which any Company holds any
interest or performs any of its operations, that would reasonably be expected to
result in a Material Adverse Effect. As used in this Section, “litigation or
proceeding” means any demand, claim, written notice, suit, suit in equity
action, administrative action, investigation or inquiry whether brought by any
governmental authority or private Person. Borrower shall defend, indemnify and
hold Lender harmless against all costs, expenses, claims, damages, penalties and
liabilities of every kind or nature whatsoever (including reasonable attorneys’
fees) arising out of or resulting from the violation by any Company of any
Environmental Law. Such indemnification shall survive any termination of this
Agreement.

 

15 

 



SECTION 5.15. AFFILIATE TRANSACTIONS. Other than as permitted under Sections
5.8, 5.11 and 5.17 hereof, no Company shall, or shall permit any Subsidiary to,
directly or indirectly, enter into or permit to exist any transaction
(including, without limitation, the purchase, sale, lease or exchange of any
property or the rendering of any service) with any Affiliate of a Company on
terms that are less favorable to such Company or such Subsidiary, as the case
may be, than those that might be obtained at the time in a transaction with a
non-Affiliate.

 

SECTION 5.16. ENTITY NAMES AND LOCATION OF COLLATERAL. No Company shall change
its entity name, unless, in each case, such Company shall provide Lender with at
least thirty (30) days prior written notice thereof. Borrower shall provide
Lender with at least thirty (30) days prior written notification of (a) any
change in the location of the office where any Company’s records pertaining to
its Receivables are kept; (b) the location of any new places of business and the
changing or closing of any of its existing places of business; and (c) any
change in any Company’s chief executive office. In the event of any of the
foregoing, Lender is hereby authorized to file, new UCC financing statements
describing the Collateral and otherwise in form and substance sufficient for
recordation wherever necessary or appropriate to perfect or continue perfected
Lender’s security interest in the Collateral, based upon such new places of
business or names, and Borrower shall pay all filing and recording fees and
taxes in connection with the filing or recordation of such financing statements
and shall immediately reimburse Lender therefor if Lender pays the same. Such
amounts shall be Related Expenses hereunder.

 

SECTION 5.17. RESTRICTED PAYMENTS/CAPITAL DISTRIBUTIONS. The Companies shall not
pay or commit themselves to pay any Restricted Payments or Capital Distributions
at any time; provided that (a) Borrower may make Capital Distributions to its
shareholders to enable such members to pay federal, State and local income taxes
on their respective allocable units of taxable income of Borrower at such times
and from time to time as will enable such members to comply with estimated tax
payment requirements of the federal, State and local tax authorities and (b)
provided no Event of Default has occurred and is continuing, or an Event of
Default would be caused by making such Capital Distributions, Borrower may make
Capital Distributions to its shareholders.

 

16 

 



SECTION 5.18. AMENDMENT OF ENTITY GOVERNING DOCUMENTS. No Company shall amend
its articles of incorporation, by-laws or equivalent documents without the prior
written consent of Lender, if such change would materially adversely affect the
rights of Lender.

 

SECTION 5.19. COLLATERAL. Borrower shall:

 

(a)       at all reasonable times allow Lender by or through any of its
officers, agents, employees, attorneys, or accountants to (i) examine, inspect,
and make extracts from Borrower’s books and other records, including, without
limitation, the tax returns of Borrower; (ii) arrange for verification of
Borrower’s Accounts, under reasonable procedures, directly with Account Debtors
or by other methods; and (iii) examine and inspect Borrower’s Inventory and
Equipment, wherever located;

 

(b)       promptly furnish to Lender upon reasonable request (i) additional
statements and information with respect to the Collateral, and all writings and
information relating to or evidencing any of Borrower’s Accounts (including,
without limitation, computer printouts or typewritten reports listing the
mailing addresses of all present Account Debtors), and (ii) any other writings
and information as Lender may reasonably request;

 

(c) notify Lender in writing immediately upon the creation of any individual
Accounts with respect to which the Account Debtor is the United States of
America or any state, city, county or other governmental authority or any
department, agency or instrumentality of any of them, or any foreign government
or instrumentality thereof or any business that is located in a foreign country;

 

(d)        immediately notify Lender in writing of any information which
Borrower has or may receive with respect to the Collateral that might in any
manner materially and adversely affect the value thereof or the rights of Lender
with respect thereto;

 

(e)       maintain the Equipment in good operating condition and repair,
ordinary wear and tear excepted, making all necessary replacements thereof so
that the value and operating efficiency thereof shall at all times be maintained
and preserved (except that the Companies may sell, transfer or dispose of
obsolete or surplus Equipment, and Equipment which is replaced with comparably
functioning Equipment), and promptly inform Lender of any material additions to
or deletions from the Equipment; and

 

(f)        not sell any Inventory on consignment or acquire or possess any
Inventory on consignment.

 

If Borrower fails to keep and maintain the Equipment in good operating condition
(ordinary wear and tear excepted), Lender may (but shall not be required to)
reasonably maintain or repair all or any part of the Equipment and the cost
thereof shall be a Related Expense. All Related Expenses are payable to Lender
upon demand therefor; Lender may, at its option, debit Related Expenses directly
to the Note.

 

SECTION 5.20. FURTHER ASSURANCE. Borrower will, at no expense to Lender, make
and do all such reasonable acts and things (including, without limitation, the
delivery to Lender of any Chattel Paper, Document, Instrument, or other writing
or record of any kind the possession of which perfects a security interest
therein, and the taking of any action necessary to give Lender control of any
Chattel Paper, Deposit Account, Investment Property, or Letter of Credit Rights
the control of which perfects a security interest therein) as Lender may from
time to time reasonably require for the better evidencing, perfection,
protection, or validation of, or realization of the benefits of, its security
interest in the Collateral of Borrower. Without limiting the generality of the
foregoing, Borrower will, at no expense to Lender, upon each request of Lender,

 

17 

 



(i)       complete, correct, amend, continue, supplement, sign (or otherwise
authenticate if Lender shall so require), and file in such public offices as
Lender may from time to time deem advisable, such financing statements and
amendments thereto (including, without limitation, continuation statements)
naming Borrower as debtor and containing such collateral indications (including,
by way of example, but without limitation, “all assets in which debtor now has
or hereafter acquires any rights or any power to transfer rights” or “all
personal property and fixtures in which debtor now has or hereafter acquires any
rights or any power to transfer rights”) and other information (including,
without limitation, if Lender shall require, a statement to the effect that all
chattel paper and each and every instrument in which Borrower has or at any time
acquires any rights or any power to transfer rights has been assigned to Lender,
and any further assignment of all or any part of any such chattel paper or
instrument or any interest therein violates the rights of Lender) as Lender may
from time to time require,

 

(ii)       sign (or otherwise authenticate if Lender shall so require) and
deliver, and, upon each request of Lender, cause third parties to sign (or
otherwise authenticate if Lender shall so require) and deliver, such affidavits,
assignments, financing statements, endorsements of specific items of the
Collateral of Borrower, mortgages, powers of attorney, control agreements,
security agreements, and other writings and other records, as Lender may from
time to time require, each in form and substance reasonably satisfactory to
Lender, including, without limitation, short-form motor vehicle security
agreements in the form and substance as Lender shall reasonably require,

 

(iii)       cause all Chattel Paper and Instruments in which Borrower now has or
hereafter acquires any rights to bear a conspicuous legend, in form and
substance reasonably satisfactory to Lender, indicating that the Chattel Paper
or Instrument, as the case may be, has been assigned to Lender and that further
assignment thereof violates the rights of Lender,

 

(iv)       cause all applicable certificates of title (in the case of any motor
vehicle or other chattel in which Lender has been granted a security interest by
Borrower and which is subject to any certificate of title law) for a motor
vehicle or other chattel to be duly noted with Lender’s security interest and to
be deposited with Lender, and (v) comply with every other requirement deemed
reasonably necessary by Lender for the perfection of its security interest in
the Collateral of Borrower.

 

Borrower hereby authorizes Lender to file financing statements with respect to
the Collateral. Borrower hereby authorizes Lender or Lender’s designated agent
(but without obligation by Lender to do so) to make and do all such acts and
things referred to in this Section 5.20, and to incur Related Expenses (whether
prior to, upon, or subsequent to any Default or Event of Default), and Borrower
shall promptly repay, reimburse, and indemnify Lender for any and all Related
Expenses. All Related Expenses are payable to Lender upon demand therefor;
Lender may, at its option, debit Related Expenses directly to the Note.

 



18 

 

ARTICLE VI. SECURITY

 

SECTION 6.1. SECURITY INTEREST IN COLLATERAL. In consideration of and as
security for the full and complete payment of all of the Debt, Borrower hereby
creates and provides for in favor of Lender, and grants to Lender, a security
interest in and an assignment of the Collateral of Borrower. The “Collateral” of
Borrower shall mean, collectively,

 

(a)       all Accounts, all Chattel Paper, all Deposit Accounts, all Documents,
all Equipment, all fixtures, all General Intangibles, all Instruments, all
Inventory, all Investment Property, all letters of credit, all Letter of Credit
Rights, all Receivables, and all Supporting Obligations in which Borrower now
has or hereafter acquires any rights or any power to transfer rights;

 

(b)       all Commercial Tort Claims in which Borrower now has rights or any
power to transfer rights and which are described on Schedule 7.4 hereto;

 

(c)       all property, tangible or intangible, in which Borrower now has or
hereafter acquires any rights or any power to transfer rights and which now or
hereafter is in the control (by Document or otherwise) or possession of Lender
or is owed by Lender to Borrower, including, without limitation, any Deposit
Accounts; and

 

(d)       all accessions to and Products of all or any part of the goods
hereinbefore described, all replacements and substitutions for, and all
additions to, and all Proceeds of, all or any part of the property described in
the foregoing clauses (a), (b), and (c) or any other accessions, Products,
replacements, substitutions, additions, or Proceeds in which Borrower now has or
hereafter acquires any rights or any power to transfer rights.

 

SECTION 6.2. AFTER-ACQUIRED PROPERTY. As to any property that would be included
among the Collateral of Borrower on the date hereof but for the fact that such
property does not presently exist or the fact that Borrower does not presently
have any rights in such property or any power to transfer rights therein, such
property shall be included among the Collateral of Borrower, and Lender’s
security interest in such property shall automatically attach thereto,
immediately when such property comes into existence and Borrower acquires any
rights therein or any rights to transfer rights therein, in each case without
the making or doing of any further or other act or thing. If, at any time after
the date hereof, Borrower shall acquire any rights or any power to transfer
rights in any Commercial Tort Claim, or if the UCC shall be amended to include
within its scope any property that, prior to giving effect to such amendment,
would not be included among the Collateral of Borrower, then, and in each such
case, Borrower shall forthwith notify Lender and shall execute and deliver to
Lender (or otherwise authenticate if Lender shall require) such security
agreements and other writings or records as Lender shall require, each in form
and substance reasonably satisfactory to Lender, for the purpose of granting in
favor of Lender, as security for the Debt, a perfected first priority security
interest in and assignment of such Commercial Tort Claim or other property and
all proceeds thereof, free and clear of any Lien other than any in favor of
Lender. Upon the granting of such security interest, such Commercial Tort Claim
or other property, as the case may be, and all Proceeds thereof shall be deemed
to be included among the Collateral of Borrower. Borrower shall not open any
Commodity Account, Deposit Account, or Securities Account, unless, prior to or
concurrently with the opening thereof, Borrower and the Person by which or with
which such Commodity Account, Deposit Account or Securities Account, as the case
may be, is to be maintained shall have entered into a control agreement in form
and substance reasonably satisfactory to Lender.

 

19 

 



SECTION 6.3. COLLECTIONS AND RECEIPT OF PROCEEDS BY BORROWER. (a) Prior to
exercise by Lender of its rights under Article IX of this Agreement, both (i)
the lawful collection and enforcement of all of Borrower’s Receivables, and (ii)
the lawful receipt and retention by Borrower of all Proceeds of all of
Borrower’s Receivables and Inventory shall be as the agent of Lender. Upon the
exercise by Lender of its rights under Article IX of this Agreement and
Borrower’s receipt of written notice thereof from Lender, Borrower shall not
commingle such collections or Proceeds with any of Borrower’s other funds or
property, but shall hold such collections and Proceeds separate and apart
therefrom upon an express trust for Lender.

 

Lender shall at all times have the rights and remedies of a secured party under
the UCC, in addition to the rights and remedies of a secured party provided
elsewhere within this Agreement, in any other writing executed by Borrower or
otherwise provided by law. Lender, or Lender’s designated agent, is hereby
constituted and appointed Borrower’s attorney-in-fact with authority and power
to endorse any and all instruments, documents, and chattel paper upon Borrower’s
failure to do so. Such authority and power, being coupled with an interest,
shall be (a) irrevocable until all of the Debt is paid, (b) exercisable by
Lender at any time and without any request upon Borrower by Lender to so
endorse, and (c) exercisable in Lender’s name or Borrower’s name. Borrower
hereby waives presentment, demand, notice of dishonor, protest, notice of
protest, and any and all other similar notices with respect thereto, regardless
of the form of any endorsement thereof. Lender shall not be bound or obligated
to take any action to preserve any rights therein against prior parties thereto.

 

SECTION 6.4. COLLECTIONS AND RECEIPT OF PROCEEDS BY LENDER. Borrower hereby
constitutes and appoints Lender, or Lender’s designated agent, as Borrower’s
attorney-in-fact to exercise, at any time after the occurrence and during the
continuance of an Event of Default, all or any of the following powers which,
being coupled with an interest, shall be irrevocable until the complete and full
payment of all of the Debt:

 

(a)       to receive, retain, acquire, take, endorse, assign, deliver, accept,
and deposit, in Lender’s name or Borrower’s name, any and all of Borrower’s
cash, instruments, chattel paper, documents, Proceeds of Receivables, Proceeds
of Inventory, collection of Receivables, and any other writings relating to any
of the Collateral;

 

(b)       to transmit to Account Debtors, on any or all of Borrower’s
Receivables, notice of assignment to Lender of its security interest therein and
to request from such Account Debtors at any time, in Lender’s name or in
Borrower’s name, information concerning Borrower’s Receivables and the amounts
owing thereon;

 

(c)       to transmit to purchasers of any or all of Borrower’s Inventory,
notice of Lender’s security interest therein, and to request from such
purchasers at any time, in Lender’s name or in Borrower’s name, information
concerning Borrower’s Inventory and the amounts owing thereon by such
purchasers;

 

(d)       to notify and require Account Debtors on Borrower’s Receivables and
purchasers of Borrower’s Inventory to make payment of their indebtedness
directly to Lender;

 

20 

 



(e)       to take or bring, in Lender’s name or Borrower’s name, all steps,
actions, suits, or proceedings deemed by Lender necessary or desirable to effect
the receipt, enforcement, and collection of the Collateral; and

 

(f)       to accept all collections in any form relating to the Collateral,
including remittances which may reflect deductions, and to apply them as a
payment against the Note or any other Debt.

 

SECTION 6.5. USE OF INVENTORY AND EQUIPMENT. Until an Event of Default shall
occur and be continuing and Lender has given notice to Borrower to the contrary,
Borrower may (a) retain possession of and use its Inventory and Equipment in any
lawful manner not inconsistent with this Agreement or with the terms,
conditions, or provisions of any policy of insurance thereon; (b) sell or lease
its property consisting solely of Inventory in the ordinary course of business;
provided, however, that a sale or lease in the ordinary course of business does
not include a transfer in partial or total satisfaction of an Indebtedness,
except for transfers in satisfaction of partial or total purchase money
prepayments by a buyer in the ordinary course of Borrower’s business; and (c)
use and consume any raw materials or supplies, the use and consumption of which
are necessary in order to carry on Borrower’s business.

 

ARTICLE VII. REPRESENTATIONS AND WARRANTIES

 

Borrower represents and warrants that the statements set forth in this
Article VII are true, correct and complete.

 

SECTION 7.1. EXISTENCE; SUBSIDIARIES; FOREIGN QUALIFICATION. Each Company is a
corporation or limited liability company, duly formed, validly existing, and in
good standing under the laws of its state (or country) of formation and is duly
qualified and authorized to do business and is in good standing as a foreign
entity all of the states or jurisdictions where the character of its property or
its business activities makes such qualification necessary. The Company’s
Securities Filings list the Company’s significant shareholders. Except as set
forth in Schedule 7.1 hereto, no Company has, at any time during the period of
five (5) consecutive years ending on the date of this Agreement, used or done
business under, or been known among creditors by, any name other than the name
of such Company set forth in such Company’s articles of incorporation/articles
of formation (or charter equivalent documents). Borrower has no Subsidiaries
other than a dormant wholly-owned limited liability company named The Joint
Corporate Unit No. 1, LLC .

 

SECTION 7.2. CORPORATE AUTHORITY. Borrower has the right and power and is duly
authorized and empowered to enter into, execute and deliver the Loan Documents
to which it is a party and to perform and observe the provisions of the Loan
Documents. The Loan Documents to which Borrower is a party have been duly
authorized and approved by Borrower’s directors and are the valid and binding
obligations of Borrower, enforceable against Borrower in accordance with their
respective terms except to the extent that enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforceability of creditors’ rights generally or general
principles of equity. The execution, delivery and performance of the Loan
Documents will not conflict with nor result in any breach in any of the
provisions of, or constitute a default under, or result in the creation of any
Lien (other than Liens permitted under Section 5.9 of this Agreement) upon any
assets or property of Borrower under the provisions of Borrower’s articles of
incorporation, by-laws or any agreement.

 

21 

 



SECTION 7.3. COMPLIANCE WITH LAWS. Each Company:

 

(a)       holds all material permits, certificates, licenses, orders,
registrations, franchises, authorizations, and other approvals from federal,
state, local, and foreign governmental and regulatory bodies necessary for the
conduct of its business and is in compliance with all applicable laws relating
thereto;

 

(b)       is in compliance with all federal, state, local, or foreign applicable
statutes, rules, regulations, and orders including, without limitation, those
relating to occupational safety and health, and equal employment practices,
except where such non-compliance would not have a Material Adverse Effect; and

 

(c)       is not in violation of or in default in any material respect under any
agreement to which it is a party or by which its assets are subject or bound.

 

SECTION 7.4. LITIGATION AND ADMINISTRATIVE PROCEEDINGS. No Company has any
rights in or any power to transfer rights in any Commercial Tort Claim except
for any such claim described on Schedule 7.4 to this Agreement or in any
security agreement executed and delivered to Lender by such Company after the
date of this Agreement as pursuant to this Agreement or another Related Writing.
Except as disclosed on Schedule 7.4 hereto or in the Company’s Securities
Filings, as to any of which, would not reasonably be expected to have a Material
Adverse Effect, there are (a) no lawsuits, actions, investigations, or other
proceedings pending or threatened against any Company, or in respect of which
any Company may have any liability, in any court or before any governmental
authority, arbitration board, or other tribunal, (b) no orders, writs,
injunctions, judgments, or decrees of any court or government agency or
instrumentality to which any Company is a party or by which the property or
assets of any Company are bound, and (c) no grievances, disputes, or
controversies outstanding with any union or other organization of the employees
of any Company, or threats of work stoppage, strike, or pending demands for
collective bargaining.

 

SECTION 7.5. LOCATION. Schedule 7.5 hereto sets forth, for Borrower, as of the
date hereof:

 

(a)       the location of each if its chief executive offices existing during
the period of five (5) consecutive years ending upon and including the date of
this Agreement;

 

(b)       each location (excluding Borrower’s operating clinics) at which
Borrower has maintained, at any time during the period of five (5) consecutive
years ending upon and including the date of this Agreement, a place of business,
and each location at which Borrower has kept any goods or any records concerning
its Receivables during such period;

 

(c)       the name and address of each Person (other than Borrower) having
possession of any goods of Borrower, and a description of the goods in such
person’s possession.

 

SECTION 7.6. TITLE TO ASSETS. Each Company has good title to and ownership of
all property it purports to own, which property is free and clear of all Liens,
except those permitted under Section 5.9 hereof.

 

22 

 



SECTION 7.7. LIENS AND SECURITY INTERESTS. On and after the Closing Date, except
for Liens permitted pursuant to Section 5.9 hereof, (a) there is no financing
statement outstanding covering any personal property of any Company, other than
a financing statement in favor of Lender, if any; (b) there is no mortgage
outstanding covering any real property of any Company, other than a mortgage in
favor of Lender, if any; and (c) no real or personal property of any Company is
subject to any security interest or Lien of any kind other than any security
interest or Lien that may be granted to Lender. Lender has a valid and
enforceable first security interest in the Collateral. No Company has entered
into any contract or agreement that exists on or after the Closing Date that
would prohibit Lender from acquiring a security interest, mortgage or other Lien
on, or a collateral assignment of, any of the property or assets of any Company,
except for contracts or agreements of the type contemplated in Section 5.8(d).

 

SECTION 7.8. INVESTMENT ACCOUNTS. Schedule 7.8 hereof sets forth, as of the date
hereof, for each Company, the name of each Person by which there is maintained,
or with which there is maintained, any Commodity Account, Deposit Account, or
Securities Account in which such Company has rights or the power to transfer
rights, the title and account number of each such Commodity Account, Deposit
Account or Securities Account. Borrower has furnished to Lender a true and
complete copy of each agreement relating to any Commodity Account, Deposit
Account, or Securities Account set forth in Schedule 7.8, including, without
limitation, any agreement between the Person by which or with which such
Commodity Account, Deposit Account, or Securities Account, as the case may be,
is maintained, and any Company that has rights or the power to transfer rights
therein, together with a true and complete copy of the most recent account
statement relating thereto.

 

SECTION 7.9. REAL PROPERTIES. Schedule 7.9 hereof sets forth, as of the date
hereof the address or tax parcel number of each parcel of real property
(excluding the Company’s operating clinics) in which any Company has any estate
or interest, together with a description of the estate or interest (e.g., fee
simple, leasehold, etc.) held by such Company. No Company owns any real
property. No Company has entered into any leases, subleases or other
arrangements for occupancy of space within such parcel, other than the Company’s
leases for operating clinics and the leases described in Schedule 7.9 hereof,
and Borrower has delivered to Lender a true, correct and complete copy of each
lease, sublease, or other arrangement so described in Schedule 7.9. Each lease,
sublease, or other arrangement in Schedule 7.9 hereof, is in full force and
effect, and, except as disclosed in Schedule 7.9 hereof, or as otherwise
disclosed to Lender in writing after the date hereof, there is not continuing
any material default on the part of any such each lease, sublease, or other
arrangement.

 

SECTION 7.10. LETTERS OF CREDIT. Schedule 7.10 hereof sets forth, as of the date
hereof, for each Company, the number and available amount of each letter of
credit under which any Company is a beneficiary, and the name and address of
each issuer and each confirmer, if any, of each such letter of credit.

 

SECTION 7.11. TAX RETURNS. All federal, state and local tax returns and other
reports required by law to be filed in respect of the income, business,
properties and employees of each Company have been filed and all taxes,
assessments, fees and other governmental charges that are due and payable have
been paid. The provision for taxes on the books of each Company is adequate for
all years not closed by applicable statutes and for the current Fiscal Year.

 

23 

 



SECTION 7.12. ENVIRONMENTAL LAWS. Each Company is in material compliance with
any and all Environmental Laws, including, without limitation, all Environmental
Laws in all jurisdictions in which any Company owns or operates a facility or
site, arranges for disposal or treatment of hazardous substances, solid waste or
other wastes, accepts for transport any hazardous substances, solid waste or
other wastes or holds any interest in real property except where the failure to
so comply would not reasonably be expected to have a Material Adverse Effect. No
litigation or proceeding arising under, relating to or in connection with any
Environmental Law is pending or, to the knowledge of each Company, threatened,
against any Company, any real property in which any Company holds an interest or
any past or present operation of any Company which would reasonably be expected
to have a Material Adverse Effect. No release, threatened release or disposal of
hazardous waste, solid waste or other wastes is occurring, or has occurred on,
under or to any real property in which any Company holds any interest or
performs any of its operations that would reasonably be expected to result in a
Material Adverse Effect. As used in this Section, “litigation or proceeding”
means any written demand, claim, notice, suit, suit in equity, action,
administrative action, investigation or inquiry whether brought by any
governmental authority or private Person.

 

SECTION 7.13. CONTINUED BUSINESS. There exists no actual, pending, or, to
Borrower’s knowledge, any threatened termination, cancellation or limitation of,
or any modification or change in the business relationship of the Companies
taken as a whole and any customer or supplier, or any group of customers or
suppliers, whose purchases or supplies, individually or in the aggregate, are
material to the business of the Companies taken as a whole, and there exists no
present condition or state of facts or circumstances that would have a Material
Adverse Effect or prevent the Companies from conducting such business or the
transactions contemplated by this Agreement in substantially the same manner in
which it was previously conducted.

 

SECTION 7.14. EMPLOYEE BENEFITS PLANS. No ERISA Event has occurred or is
expected to occur which would reasonably be expected to have a Material Adverse
Effect. Full payment has been made of all amounts which a Controlled Group
member is required, under applicable law or under the governing documents, to
have been paid as a contribution to or a benefit under each ERISA Plan that
presents a risk of the imposition of material liability on a Company or of the
imposition of a Lien on the assets of a Company. The liability of each
Controlled Group member with respect to each such ERISA Plan has been fully
funded based upon reasonable and proper actuarial assumptions, has been fully
insured, or has been fully reserved for on its financial statements. No changes
have occurred or are expected to occur that would cause a material increase in
the cost of providing benefits under any such ERISA Plan. With respect to each
ERISA Plan established or maintained by a Company that is intended to be
qualified under Code Section 401(a), (a) the ERISA Plan and any associated trust
operationally comply with the applicable requirements of Code Section 401(a) in
all material respects; (b) the ERISA Plan and any associated trust have been
amended to comply with all such requirements as currently in effect, other than
those requirements for which a retroactive amendment can be made within the
“remedial amendment period” available under Code Section 401(b) (as extended
under Treasury Regulations and other Treasury pronouncements upon which
taxpayers may rely); (c) the ERISA Plan and any associated trust have received a
favorable determination or opinion letter from the Internal Revenue Service
stating that the ERISA Plan qualifies under Code Section 401(a), that the
associated trust qualifies under Code Section 501(a) in all material respects
and, if applicable, that any cash or deferred arrangement under the ERISA Plan
qualifies under Code Section 401(k), unless the ERISA Plan was first adopted at
a time for which the above-described “remedial amendment period” has not yet
expired; (d) the ERISA Plan currently satisfies the requirements of Code Section
410(b), without regard to any retroactive amendment that may be made within the
above-described “remedial amendment period”; and (e) no contribution made to the
ERISA Plan is subject to an excise tax under Code Section 4972. With respect to
any Pension Plan, the “accumulated benefit obligation” of Controlled Group
members with respect to the Pension Plan (as determined in accordance with
Statement of Accounting Standards No. 87, “Employers’ Accounting for Pensions”)
does not exceed the fair market value of Pension Plan assets. No ERISA Plan is a
Pension Plan that is subject to Title IV of ERISA or to the minimum funding
requirements of Code Section 412 or ERISA Section 302.

 

24 

 



SECTION 7.15. CONSENTS OR APPROVALS. No consent, approval or authorization of,
or filing, registration or qualification with, any governmental authority or any
other Person is required to be obtained or completed by Borrower in connection
with the execution, delivery or performance of any of the Loan Documents, that
has not already been obtained or completed.

 

SECTION 7.16. SOLVENCY. Borrower has received consideration that is the
reasonable equivalent value of the obligations and liabilities that Borrower has
incurred to Lender. Borrower is not insolvent as defined in any applicable state
or federal statute, nor will Borrower be rendered insolvent by the execution and
delivery of the Loan Documents to Lender. Borrower is not engaged or about to
engage in any business or transaction for which the assets retained by it will
be an unreasonably small amount of capital, taking into consideration the
obligations to Lender incurred hereunder. Borrower does not intend to, nor does
it believe that it will, incur debts beyond its ability to pay such debts as
they mature.

 

SECTION 7.17. FINANCIAL STATEMENTS. FINANCIAL STATEMENTS. The September 30, 2016
internally prepared financial statements of Borrower and the December 31, 2015
financial statements of Borrower, furnished to Lender, are true and complete in
all material respects, have been prepared in accordance with GAAP, except for
normal year-end adjustments and the absence of complete footnotes with respect
to the September 30, 2016 financial statements, and fairly present Borrower’s
financial condition as of the dates of such financial statements and the results
of its operations for the periods then ending. Since the dates of such
statements, there has been no Material Adverse Effect or any material change in
Borrower’s accounting procedures.

 

SECTION 7.18. REGULATIONS. Borrower is not engaged principally or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying any “margin stock” (within the meaning of Regulation U of
the Board of Governors of the Federal Reserve System of the United States of
America). Neither the granting of any Revolving Loan (or any conversion thereof)
nor the use of the proceeds of any Revolving Loan will violate, or be
inconsistent with, the provisions of Regulation U or X of said Board of
Governors.

 

SECTION 7.19. MATERIAL AGREEMENTS. Except as disclosed on Schedule 7.19 hereto
or in the Company’s Securities Filings, no Company is a party to any (a) debt
instrument; (b) lease (capital, operating or otherwise), whether as lessee or
lessor thereunder; (c) contract, commitment, agreement, or other arrangement
involving the purchase or sale of any Inventory by it, or the license of any
right to or by it; (d) contract, commitment, agreement, or other arrangement
with any of its “Affiliates” (as such term is defined in the Securities Exchange
Act of 1934, as amended); (e) management or employment contract or contract for
personal services with any of its Affiliates which is not otherwise terminable
at will or on less than ninety (90) days’ notice without liability; (f)
collective bargaining agreement; or (g) other contract, agreement,
understanding, or arrangement which, as to subsections (a) through (f), above,
if violated, breached, or terminated for any reason, would have or would be
reasonably expected to have a Material Adverse Effect.

 

25 

 



SECTION 7.20. INTELLECTUAL PROPERTY. Each Company owns, possesses, or has the
right to use all of the patents, patent applications, trademarks, service marks,
copyrights, licenses, and rights with respect to the foregoing necessary for the
conduct of its business without any known material conflict with the rights of
others.

 

SECTION 7.21. INSURANCE. Each Company maintains with financially sound and
reputable insurers insurance with coverage and limits as required by law and as
is customary with persons engaged in the same businesses as the Companies.
Schedule 7.21 hereto sets forth all insurance carried by the Companies, setting
forth in detail the amount and type of such insurance.

 

SECTION 7.22. ACCURATE AND COMPLETE STATEMENTS. Neither the Loan Documents nor
any written statement made by any Company in connection with any of the Loan
Documents contains any untrue statement of a material fact or omits a material
fact necessary to make the statements contained therein or in the Loan Documents
not misleading. After due inquiry by Borrower, there is no known fact that any
Company has not disclosed to Lender that has or is likely to have a Material
Adverse Effect.

 

SECTION 7.23. DEFAULTS. No Default or Event of Default exists hereunder, nor
will any begin to exist immediately after the execution and delivery hereof.

 

ARTICLE VIII. EVENTS OF DEFAULT

 

Each of the following shall constitute an Event of Default hereunder:

 

SECTION 8.1. PAYMENTS. If the principal of or interest on the Note or any
commitment or other fee shall not be paid in full within three (3) Business Days
of the date that such payment is due and payable.

 

SECTION 8.2. SPECIAL COVENANTS. If any Company or any Obligor shall fail or omit
to perform and observe Sections 5.7, 5.8, 5.9, 5.11, 5.12, 5.16, 5.17 or 5.18
hereof.

 

SECTION 8.3. OTHER COVENANTS. If any Company or any Obligor shall fail or omit
to perform and observe any agreement or other provision (other than those
referred to in Sections 8.1 or 8.2 hereof) contained or referred to in this
Agreement or any Related Writing that is on such Company’s or such Obligor’s
part, as the case may be, to be complied with, and that Default shall not have
been fully corrected within thirty (30) days after written notice from Lender to
Borrower of such failure or omission.

 

SECTION 8.4. REPRESENTATIONS AND WARRANTIES. If any representation, warranty or
statement made in or pursuant to this Agreement or any Related Writing or any
other material information furnished by any Company or any Obligor to Lender or
any other holder of the Note, shall be false or erroneous in any material
respect.

 

26 

 



SECTION 8.5. CROSS DEFAULT. If any Company or any Obligor shall default in the
payment of principal or interest due and owing upon any obligation for borrowed
money in excess of $25,000 beyond any period of grace provided with respect
thereto or in the performance or observance of any other agreement, term or
condition contained in any agreement under which such obligation is created, if
the effect of such default is to allow the acceleration of the maturity of such
Indebtedness or to permit the holder thereof to cause such Indebtedness to
become due prior to its stated maturity; provided, however, that no such Company
or Obligor shall be obligated to pay or perform any such obligation to the
extent that such obligation is disputed by such Company or Obligor and such
Company or Obligor pursues resolution of such dispute with appropriate
diligence.

 

SECTION 8.6. ERISA DEFAULT. The occurrence of one or more ERISA Events that (a)
Lender reasonably determines is likely to have a Material Adverse Effect, or (b)
results in a Lien on any of the material assets of any Company.

 

SECTION 8.7. CHANGE IN CONTROL. If a Change in Control shall occur.

 

SECTION 8.8. MONEY JUDGMENT. A final judgment or order for the payment of money
in an amount in excess of $25,000 shall be rendered against any Company or any
Obligor by a court of competent jurisdiction, that remains unpaid or unstayed
and undischarged for a period (during which execution shall not be effectively
stayed) of thirty (30) days after the date on which the right to appeal has
expired.

 

SECTION 8.9. MATERIAL ADVERSE CHANGE. There shall have occurred any condition or
event that Lender determines has or is reasonably likely to have a Material
Adverse Effect.

 

SECTION 8.10. VALIDITY OF LOAN DOCUMENTS. (a) Any material provision of any Loan
Document shall at any time for any reason cease to be valid, binding and
enforceable against Borrower or any Guarantor of Payment; (b) the validity,
binding effect or enforceability of any Loan Document against Borrower or any
Guarantor of Payment shall be contested by any Company or any other Obligor; (c)
Borrower or any Guarantor of Payment shall deny that it has any or further
liability or obligation thereunder; or (d) any Loan Document shall be
terminated, invalidated or set aside, or be declared ineffective or inoperative
or in any way cease to give or provide to Lender the material benefits purported
to be created thereby.

 

SECTION 8.11. SOLVENCY. If any Company or any Obligor shall (a) discontinue
business, (b) generally not pay its debts as such debts become due, (c) make a
general assignment for the benefit of creditors, (d) apply for or consent to the
appointment of a receiver, a custodian, a trustee, an interim trustee or
liquidator of all or a substantial part of its assets, (e) be adjudicated a
debtor or have entered against it an order for relief under Title 11 of the
United States Code, as the same may be amended from time to time, provided if an
involuntary bankruptcy, if unstayed for a period of sixty (60) days, (f) file a
voluntary petition in bankruptcy or file a petition or an answer seeking
reorganization or an arrangement with creditors or seeking to take advantage of
any other law (whether federal or state) relating to relief of debtors, or admit
(by answer, by default or otherwise) the material allegations of a petition
filed against it in any bankruptcy, reorganization, insolvency or other
proceeding (whether federal or state) relating to relief of debtors, (g) suffer
or permit to continue unstayed and in effect for sixty (60) consecutive days any
judgment, decree or order entered by a court of competent jurisdiction, which
approves a petition seeking its reorganization or appoints a receiver,
custodian, trustee, interim trustee or liquidator of all or a substantial part
of its assets, or (h) take, or omit to take, any action in order thereby to
effect any of the foregoing.

 

27 

 



ARTICLE IX. REMEDIES UPON DEFAULT

 

Notwithstanding any contrary provision or inference herein or elsewhere,

 

SECTION 9.1. OPTIONAL DEFAULTS. If any Event of Default referred to in Section
8.1, 8.2, 8.3, 8.4, 8.5, 8.6, 8.7, 8.8, 8.9 or 8.10 hereof shall occur and be
continuing, Lender shall have the right, in its discretion, to give written
notice to Borrower, to:

 

(a)       terminate or reduce the Revolving Credit Commitment and the credits
hereby established, if not previously terminated, and, immediately upon such
election, the obligation of Lender to make any further Revolving Loan hereunder
immediately shall be terminated or reduced, and/or

 

(b)       accelerate the maturity of all of the Debt (if the Debt is not already
due and payable), whereupon all of the Debt shall become and thereafter be
immediately due and payable in full without any presentment or demand and
without any further or other notice of any kind, all of which are hereby waived
by Borrower.

 

SECTION 9.2. AUTOMATIC DEFAULTS. If any Event of Default referred to in Section
8.11 hereof shall occur:

 

(a)       all of the Revolving Credit Commitment and the credits hereby
established shall automatically and immediately terminate, if not previously
terminated, and Lender thereafter shall not be under any obligation to grant any
further Revolving Loan hereunder, and

 

(b)       the principal of and interest then outstanding on the Note, and all of
the Debt, shall thereupon become and thereafter be immediately due and payable
in full (if the Debt is not already due and payable), all without any
presentment, demand or notice of any kind, which are hereby waived by Borrower.

 

SECTION 9.3. OFFSETS. If there shall occur or exist any Event of Default
referred to in Section 8.11 hereof or if the maturity of the Note is accelerated
pursuant to Section 9.1 or 9.2 hereof, Lender shall have the right at any time
to set off against, and to appropriate and apply toward the payment of, any and
all Debt then owing by Borrower to Lender, whether or not the same shall then
have matured, any and all deposit balances and all other indebtedness then held
or owing by Lender to or for the credit or account of Borrower, all without
notice to or demand upon Borrower or any other Person, all such notices and
demands being hereby expressly waived by Borrower, provided that Lender shall
have no right to offset any deposit balances in accounts held for the benefit of
employees of Borrower.

 

28 

 



SECTION 9.4. COLLATERAL. Upon the occurrence of an Event of Default and at all
times thereafter until such Event of Default has been waived, Lender may require
Borrower to assemble the Collateral, which Borrower agrees to do, and make it
available to Lender at a reasonably convenient place to be designated by Lender.
Lender may, with or without notice to or demand upon Borrower and with the aid
of legal process, to enter any premises where the Collateral, or any thereof,
may be found and to take possession thereof (including anything found in or on
the Collateral that is not specifically described in this Agreement, each of
which findings shall be considered to be an accession to and a part of the
Collateral) and for that purpose may pursue the Collateral wherever the same may
be found, without liability for trespass or damage caused thereby to Borrower.
After any delivery or taking of possession of the Collateral, or any thereof,
pursuant to this Agreement, then, with or without resort to Borrower personally
or any other Person or property, all of which Borrower hereby waives, and upon
such terms and in such manner as Lender may deem advisable, Lender, in its
discretion, may sell, assign, transfer and deliver any of the Collateral at any
time, or from time to time. No prior notice need be given to Borrower or to any
other Person in the case of any sale of Collateral which Lender determines to be
perishable or to be declining speedily in value or which is customarily sold in
any recognized market, but in any other case Lender shall give Borrower not
fewer than ten (10) days prior notice of either the time and place of any public
sale of the Collateral or of the time after which any private sale or other
intended disposition thereof is to be made. Borrower waives advertisement of any
such sale and (except to the extent specifically required by the preceding
sentence) waives notice of any kind in respect of any such sale. At any such
public sale, Lender may purchase the Collateral, or any part thereof, free from
any right of redemption, all of which rights Borrower hereby waives and
releases. After deducting all Related Expenses, and after paying all claims, if
any, secured by Liens having precedence over this Agreement, Lender may apply
the net proceeds of each such sale to or toward the payment of the Debt, whether
or not then due, in such order and by such division as Lender, in its sole
discretion, may deem advisable. Any excess, to the extent permitted by law,
shall be paid to Borrower, and Borrower shall remain liable for any deficiency.
Lender shall at all times during the continuance of an Event of Default have the
right to obtain new appraisals of Borrower or the Collateral, the cost of which
shall be paid by Borrower. If Lender sells, leases, licenses, or otherwise
disposes of any Collateral of Borrower on credit, then, and in each such case,
Borrower will be credited only with payments actually received by Lender and, if
any Person obligated to make any payment for any Collateral of Borrower does not
make such payment when due, Lender may thereafter sell, lease, license, or
otherwise dispose of such Collateral of Borrower. In connection with any sale or
other disposition of any Collateral of Borrower, Lender, shall have the right,
but no duty, to disclaim warranties of title, possession, quiet enjoyment, and
the like, and Lender shall have the right to comply with any applicable
requirements of law (whether federal, state, local, or otherwise), and no such
disclaimer or compliance shall be considered to have adversely affected the
commercial reasonableness of any such sale or other disposition.

 

ARTICLE X. MISCELLANEOUS

 

SECTION 10.1. NO WAIVER; CUMULATIVE REMEDIES; RELATIONSHIP OF PARTIES. No
omission or course of dealing on the part of Lender or the holder of the Note in
exercising any right, power or remedy hereunder or under any of the Loan
Documents shall operate as a waiver thereof; nor shall any single or partial
exercise of any such right, power or remedy preclude any other or further
exercise thereof or the exercise of any other right, power or remedy hereunder
or under any of the Loan Documents. The remedies herein provided are cumulative
and in addition to any other rights, powers or privileges held under any of the
Loan Documents or by operation of law, by contract or otherwise. Nothing
contained in this Agreement and no action taken by Lender pursuant hereto shall
be deemed to constitute Borrower and Lender a partnership, association, joint
venture or other entity. The relationship between Borrower and Lender with
respect to the Loan Documents and the Related Writings is and shall be solely
that of debtor and creditor, respectively, and Lender shall have no fiduciary
obligation toward Borrower with respect to any such documents or the
transactions contemplated thereby.

 

29 

 



SECTION 10.2. AMENDMENTS, CONSENTS. No amendment, modification, termination, or
waiver of any provision of any Loan Document nor consent to any variance
therefrom, shall be effective unless the same shall be in writing and signed by
Lender and then such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given.

 

SECTION 10.3. NOTICES. All notices, requests, demands and other communications
provided for hereunder shall be in writing and, if to Borrower, mailed or
delivered to it, addressed to it at the address specified on the signature pages
of this Agreement, or if to Lender, mailed or delivered to it, addressed to the
address of Lender specified on the signature pages of this Agreement. All
notices, statements, requests, demands and other communications provided for
hereunder shall be deemed to be given or made when delivered after being
deposited in the mails with postage prepaid by registered or certified mail,
addressed as aforesaid, or sent by facsimile with telephonic confirmation of
receipt, except that notices from Borrower to Lender pursuant to any of the
provisions hereof shall not be effective until received by Lender.

 

SECTION 10.4. COSTS, EXPENSES AND TAXES. Subject to the limitations contained
herein, Borrower agrees to pay on demand all reasonable out-of-pocket costs and
expenses of Lender, and all Related Expenses, including but not limited to, (a)
administration, travel and out-of-pocket expenses, including but not limited to
reasonable attorneys’ fees and expenses not to exceed $10,000, of Lender in
connection with the preparation, negotiation and closing of the Loan Documents
and the administration of the Loan Documents, the collection and disbursement of
all funds hereunder and the other instruments and documents to be delivered
hereunder, (b) the reasonable fees and out-of-pocket expenses of special counsel
for Lender, with respect to the foregoing, and of local counsel, if any, who may
be retained by said special counsel with respect thereto which, together with
the fees and expenses paid by Borrower under clause (a) of this section, shall
not exceed $10,000, and (c) all costs and expenses, including reasonable
attorneys’ fees, in connection with the restructuring or enforcement of the
Debt, this Agreement or any Related Writing. Borrower acknowledges that this
Credit Agreement and the other Loan Documents constitute a “contract of
indebtedness” containing a commitment to pay reasonable attorneys’ fees that
arises in connection with the enforcement of a contract of indebtedness in
accordance with Ohio Revised Code § 1301.21. In addition, Borrower shall pay any
and all reasonable field examination fees, stamp and other taxes and fees
payable or determined to be payable in connection with the execution and
delivery of any Loan Document, and the other instruments and documents to be
delivered hereunder, and agrees to hold Lender harmless from and against any and
all liabilities with respect to or resulting from any delay in paying or
omission to pay such taxes or fees.

 

SECTION 10.5. INDEMNIFICATION. Borrower agrees to defend, indemnify and hold
harmless Lender (and its affiliates, officers, directors, attorneys, agents and
employees) from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses (including
reasonable attorneys’ fees), or disbursements of any kind or nature whatsoever
that may be imposed on, incurred by or asserted against Lender in connection
with any investigative, administrative or judicial proceeding (whether or not
Lender shall be designated a party thereto) or any other claim by any Person
relating to or arising out of the Loan Documents or any actual or proposed use
of proceeds of the Revolving Loans or any of the Debt, or any activities of any
Company or any Obligor or any of their respective affiliates; provided that
Lender shall not have the right to be indemnified under this Section 10.5 for
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction. All obligations provided for in this Section 10.5 shall
survive any termination of this Agreement.

 

30 

 



SECTION 10.6. BINDING EFFECT; ASSIGNMENT. This Agreement shall become effective
when it shall have been executed by Borrower and Lender and thereafter shall be
binding upon and inure to the benefit of Borrower and Lender and their
respective successors and assigns, except that Borrower shall not have the right
to assign its rights hereunder or any interest herein without the prior written
consent of Lender.

 

SECTION 10.7. GOVERNING LAW; SUBMISSION TO JURISDICTION. This Agreement, the
Note and any Related Writing shall be governed by and construed in accordance
with the laws of the State of Ohio and the respective rights and obligations of
Borrower and Lender shall be governed by Ohio law, without regard to principles
of conflict of laws. Borrower hereby irrevocably submits to the non-exclusive
jurisdiction of any Ohio state or federal court sitting in Cleveland, Ohio, over
any action or proceeding arising out of or relating to this Agreement, the Debt
or any Related Writing, and Borrower hereby irrevocably agrees that all claims
in respect of such action or proceeding may be heard and determined in such Ohio
state or federal court. Borrower, on behalf of itself and its Subsidiaries,
hereby irrevocably waives, to the fullest extent permitted by law, any objection
it may now or hereafter have to the laying of venue in any action or proceeding
in any such court as well as any right it may now or hereafter have to remove
such action or proceeding, once commenced, to another court on the grounds of
FORUM NON CONVENIENS or otherwise. Borrower agrees that a final, nonappealable
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.

 

SECTION 10.8. SEVERABILITY OF PROVISIONS; CAPTIONS; ATTACHMENTS. Any provision
of this Agreement that is prohibited or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
affecting the validity or enforceability of such provision in any other
jurisdiction. The several captions to sections herein are inserted for
convenience only and shall be ignored in interpreting the provisions of this
Agreement. Each schedule or exhibit attached to this Agreement shall be
incorporated herein and shall be deemed to be a part hereof.

 

SECTION 10.9. ENTIRE AGREEMENT. This Agreement, the Note and any other Loan
Document or other agreement, document or instrument attached hereto or executed
on or as of the Closing Date integrate all the terms and conditions mentioned
herein or incidental hereto and supersede all oral representations and
negotiations and prior writings with respect to the subject matter hereof.

 

SECTION 10.10. RULE OF CONSTRUCTION. The Loan Documents were negotiated by the
parties with the benefit of legal representation and any rule of construction or
interpretation otherwise requiring this Agreement or any other Loan Document to
be construed or interpreted against any party shall not apply to any
construction or interpretation hereof or thereof.

 

31 

 



SECTION 10.11. EXECUTION IN COUNTERPARTS. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same agreement.

 

[The remainder of this page is intentionally left blank.]

 

32 

 



SECTION 10.12. JURY TRIAL WAIVER. BORROWER AND LENDER WAIVE ANY RIGHT TO HAVE A
JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE, BETWEEN BORROWER AND LENDER, ARISING OUT OF, IN CONNECTION WITH,
RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED BETWEEN THEM IN
CONNECTION WITH THIS AGREEMENT OR THE NOTE OR OTHER INSTRUMENT, DOCUMENT OR
AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS
RELATED THERETO. THIS WAIVER SHALL NOT IN ANY WAY AFFECT, WAIVE, LIMIT, AMEND OR
MODIFY LENDER’S ABILITY TO PURSUE REMEDIES PURSUANT TO ANY CONFESSION OF
JUDGMENT OR COGNOVIT PROVISION CONTAINED IN THE NOTE OR OTHER INSTRUMENT,
DOCUMENT OR AGREEMENT BETWEEN BORROWER AND LENDER.

 

 



Address:   16767 N. Perimeter Dr., Ste. 240 THE JOINT CORP.     Scottsdale,
Arizona 85260         Attention: Peter D. Holt By: /s/ Peter D. Holt        
Peter D. Holt       Title: Chief Executive Officer                     Address:
  6140 Parkland Blvd., Ste. 300 TOWER 7 PARTNERSHIP LLC     Mayfield Hts., Ohio
44124         Attention: Sean O’Brien, Esq. By: /s/ Joseph E. LoConti      
Name: Joseph E. LoConti       Title: Manager, Tower 1 Partnership, LLC



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Credit and Security Agreement]

 

33 

 



EXHIBIT A

 

REVOLVING CREDIT NOTE

 



$5,000,000 Cleveland, Ohio   January __, 2016



 

 

FOR VALUE RECEIVED, the undersigned, THE JOINT CORP., a Delaware corporation
(“Borrower”), promises to pay, on the last day of the Revolving Credit
Commitment Period, as defined in the Credit and Security Agreement (as
hereinafter defined), to the order of Tower 7 Partnership LLC, an Ohio limited
liability company (“Lender”), at its office at 6140 Parkland Blvd., Suite 300,
Mayfield Heights, Ohio 44124, or at such other place as Lender shall designate,
the principal sum of

 



FIVE MILLION 00/100 DOLLARS      

 

or the aggregate unpaid principal amount of all Revolving Loans made by Lender
to Borrower pursuant to Section 2.1 of the Credit and Security Agreement,
whichever is less, in lawful money of the United States of America, at such
times and in such manner as provided in Section 2.1 of the Credit and Security
Agreement. As used herein, “Credit and Security Agreement” means the Credit and
Security Agreement dated as of December __, 2016, between Borrower and Lender,
as the same may from time to time be amended, restated or otherwise modified.
Capitalized terms used herein shall have the meanings ascribed to them in the
Credit and Security Agreement.

 

Borrower also promises to pay interest on the unpaid principal amount of each
Revolving Loan from time to time outstanding, from the date of such Revolving
Loan until the payment in full thereof, at the rates per annum which shall be
determined in accordance with the provisions of Section 2.1 of the Credit and
Security Agreement. Such interest shall be payable on each date provided for in
Section 2.1; provided, however, that interest on any principal portion which is
not paid when due shall be payable on demand.

 

If this Note shall not be paid at maturity, whether such maturity occurs by
reason of lapse of time or by operation of any provision for acceleration of
maturity contained in the Credit and Security Agreement, the principal hereof
and the unpaid interest thereon shall bear interest, until paid, at a rate per
annum equal to the Default Rate. All payments of principal of and interest on
this Note shall be made in immediately available funds. In the event of a
failure to pay interest or principal in respect of any regularly scheduled
payment (not including the entire balance hereof upon maturity or earlier
demand), when the same becomes due, Lender may collect and Borrower agrees to
pay a late charge of an amount equal to five percent (5%) of the amount of such
late payment.

 

1 

 



This Note is the Revolving Credit Note referred to in the Credit and Security
Agreement. Reference is made to the Credit and Security Agreement for a
description of the right of the undersigned to anticipate payments hereof, the
right of the holder hereof to declare this Note due prior to its stated
maturity, and other terms and conditions upon which this Note is issued.

 

Except as expressly provided in the Credit and Security Agreement, Borrower
expressly waives presentment, demand, protest and notice of any kind.

 

The undersigned authorizes any attorney at law at any time or times after the
maturity hereof (whether maturity occurs by lapse of time or by acceleration) to
appear in any state or federal court of record in the United States of America,
to waive the issuance and service of process, to admit the maturity of this Note
and the nonpayment thereof when due, to confess judgment against the undersigned
in favor of the holder of this Note for the amount then appearing due, together
with interest and costs of suit, and thereupon to release all errors and to
waive all rights of appeal and stay of execution. The foregoing warrant of
attorney shall survive any judgment, and if any judgment be vacated for any
reason, the holder hereof nevertheless may thereafter use the foregoing warrant
of attorney to obtain an additional judgment or judgments against the
undersigned. The undersigned agrees that Lender’s attorney may confess judgment
pursuant to the foregoing warrant of attorney. The undersigned further agrees
that the attorney confessing judgment pursuant to the foregoing warrant of
attorney may receive a legal fee or other compensation from Lender.

 

[Signature Page Follows]

 

 

2 

 



IN WITNESS WHEREOF, the undersigned has signed this Revolving Credit Note as of
the date first written above.

 

 



THE JOINT CORP.         By:     Name:     Title:  



 



 

 

“WARNING — BY SIGNING THIS PAPER YOU GIVE UP YOUR RIGHT TO NOTICE AND COURT
TRIAL.  IF YOU DO NOT PAY ON TIME A COURT JUDGMENT MAY BE TAKEN AGAINST YOU
WITHOUT YOUR PRIOR KNOWLEDGE AND THE POWERS OF A COURT CAN BE USED TO COLLECT
FROM YOU REGARDLESS OF ANY CLAIMS YOU MAY HAVE AGAINST THE CREDITOR WHETHER FOR
RETURNED GOODS, FAULTY GOODS, FAILURE ON HIS PART TO COMPLY WITH THE AGREEMENT
OR ANY OTHER CAUSE.”

 

 

 

 

 

 

 



[Signature Page to Revolving Credit Note]

 

3

--------------------------------------------------------------------------------



